Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 15, 2016

The Court of Appeals hereby passes the following order:

A16A1306. DARRELL CLOWERS v. LINDA WILLIAMSON et al.

       Darrell Clowers filed suit against Linda Williamson, David Harding, and the
Metropolitan Atlanta Rapid Transit Authority. The trial court dismissed the complaint
on November 25, 2015 based on Clowers’ failure to comply with a pre-trial order.
After the trial court denied Clowers’ “Motion to Reinstate Case And Vacate Order
Dismissing Plaintiff’s Case,” Clowers filed an emergency motion for reconsideration.
The trial court denied the motion on January 28, 2016, and Clowers seeks to appeal
this ruling.
       A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (citation and
punctuation omitted). Instead of filing a timely notice of appeal from the trial court’s
November 2015 dismissal order, Clowers filed a motion for reconsideration. But the
denial of a motion for reconsideration is not directly appealable, and the filing of such
a motion does not extend the time for filing an appeal. See Bell v. Cohran, 244 Ga.
App. 510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271 (326
SE2d 5) (1985). Because Clowers failed to file a notice of appeal within 30 days of
the entry of the appealable judgment, we lack jurisdiction over this appeal, which is
hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     04/15/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.